





Notice of Performance-Based Restricted Stock Unit Grant


Participant:        [Participant Name]
Corporation:        CoreLogic, Inc.
Notice:
You have been granted the following Performance-Based Restricted Stock Units
(“Performance-Based RSUs”) in accordance with the terms of the Plan and the
Performance-Based Restricted Stock Unit Award Agreement attached hereto.

Type of Award:
Performance-Based RSUs

Plan:
CoreLogic, Inc. 2018 Performance Incentive Plan

Grant:            Date of Grant:  [Grant Date]
Target Number of Performance-Based RSUs:  [Number of RSUs Granted]


Vesting:
Subject to the terms of the Plan and this Agreement, the vesting and payment of
the Performance-Based RSUs shall be subject to (1) the attainment of the
Performance Measures set forth below, and (2) to the extent the Performance
Measures are attained, an additional time-based vesting requirement set forth
below. The time-based vesting requirements set forth below require the
Participant’s continued employment or service through each applicable vesting
date as a condition to the vesting of any of the Shares underlying the
Performance-Based RSUs. Except as provided in Sections 4 and 5 of this
Agreement, employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or under the Plan.



Measurement Period:
The performance period for the Performance-Based RSUs shall commence on January
1, 2018 and end on December 31, 2020 (the “Performance Period”). Each of the
three calendar years occurring in the Performance Period is referred to as a
“Performance Year.”


Performance Measures:
The Performance-Based RSUs shall be subject to a series of performance
evaluations for Adjusted EPS and Relative Total Shareholder Return (TSR) (the
“Performance Measures”). For each Performance Year, the number of
Performance-Based RSUs that can potentially be vested (i.e., credited) is
evaluated based on the Corporation’s Adjusted EPS performance (as such term is
defined below and as reflected in Table 1 below), and may then be subject to
potential modification based upon Relative TSR Modifier results (as such term is
defined below). In addition to the evaluation in each respective Performance
Year, the cumulative Adjusted EPS results for the 3-year Performance Period,
before a potential Relative TSR Modifier, will be evaluated (see Table 1 below).



TABLE 1
Adjusted EPS for Performance Year or Full 3- Year Performance Period
Percentage of Units Corresponding to that Year or Period to be Credited (before
Relative TSR Modifier)
Less Than Threshold
0%
Threshold
50%
Target
100%
Maximum or greater
200%



Linear Interpolation. If Adjusted EPS for the applicable Performance Year or
Performance Period is greater than the Threshold goal and less than the Target
goal, or greater than the Target goal but less than the Maximum goal, the
percentage of units corresponding to the applicable measurement period to be
credited will be determined by linear interpolation between the corresponding
points in Table 1 above.







--------------------------------------------------------------------------------





The Adjusted EPS goals are set forth in Table 2 for each Performance Year and
for the cumulative 3-year Performance Period. The percentage of the
Performance-Based RSUs that will be credited based on the Adjusted EPS results
in any given Performance Year, prior to a Relative TSR Modifier and subject to
the provisions of this Agreement, shall be determined as set forth in Table 2.


TABLE 2
Performance Year
Threshold Adjusted EPS
(“Threshold”)
Adjusted EPS (“Target”)
Maximum Adjusted EPS
(“Maximum”)
Percentage of Target Performance-Based RSUs Potentially Credited (before
Relative TSR Modifier)
2018
 
 
 
30%
2019
 
 
 
50%
2020
 
 
 
20%
Cumulative
 
 
 
100%



Relative TSR Modifier. The Performance-Based RSUs to be credited from Adjusted
EPS results for any Performance Year or the full 3-year Performance Period are
subject to a potential Relative TSR Modifier. The Relative TSR performance will
be evaluated for each Performance Year and the full 3-year Performance Period as
a percentile ranking of CoreLogic versus the Corporation Peer Group (as defined
below). If Adjusted EPS for the Performance Year, or the full 3-year Performance
Period, is at or greater than the 110% of Target goal but the Corporation’s
Relative TSR Percentile for that Performance Year or respective Performance
Period is less than the 55th percentile, the percentage of units to be credited
is 150% of target (rather than the higher percentage up to 200% calculated based
on Adjusted EPS results and the linear interpolation described above). If
Adjusted EPS for the Performance Year or respective Performance Period is lower
than the Threshold goal but the Corporation’s Relative TSR Percentile for that
Performance Year or Performance Period is above median (i.e., in the top two
quartiles), the percentage of units corresponding to that time period to be
credited is 50% of target (rather than 0% as would have been credited based on
Adjusted EPS results alone). If Adjusted EPS for a Performance Year or the full
3-year Performance Period is at or greater than the applicable Threshold goal
but less than 110% of the Target goal, no Relative TSR modifications will be
applied to the credited Performance-Based RSUs. See Table 3 below for further
illustration.


TABLE 3
Adjusted EPS Performance by Performance Year or Performance Period
Percentage of Units Credited
(before Relative TSR Modifier)
Relative TSR Modifier Treatment
Greater than 110% of Target performance
Greater than 150% of Target award (capped at 200%)
Decrease percentage of units credited to 150% of Target award if Relative TSR is
less than the 55th percentile
100% of Target performance to 110% of Target performance
100% of Target award to 150% of Target award
No modifier
Threshold performance to 100% of Target performance
50% of Target award to 100% of Target award
No modifier
Less than Threshold performance
0% of Target award
Increase percentage of units credited to 50% of Target award if Relative TSR is
greater than median

Cumulative. No awards will be payable until the end of the Performance Period.
At the end of the Performance Period, the number of Performance-Based RSUs that
will vest will be the greater of (1) the sum of the number of units credited
pursuant to Table 1 for each of the three Performance Years, and giving effect
to the Relative TSR modifier for each such Performance Year discussed above (if
applicable), or (2) the number of units credited pursuant to the cumulative
performance for the full 3-year Performance Period, and giving effect to the
Relative TSR modifier discussed above (if applicable).





--------------------------------------------------------------------------------





Any units that have been credited pursuant to the foregoing provisions shall be
subject to the time-based vesting requirement through the end of the three-year
Performance Period.
Adjustments. The Administrator shall equitably and proportionately adjust
Adjusted EPS or the Adjusted EPS goals set forth above, as the case may be, to
preserve the intended incentives of Performance-Based RSUs and exclude or
mitigate the impact of, as the case may be, the following: (a) amortization
related to acquired intangibles, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (e) any
transformation, reorganization and restructuring program effects, (f)
extraordinary, unusual and/or nonrecurring items of gain or loss, (g) foreign
exchange gains and losses, (h) the effects of a stock dividend, stock split or
reverse stock split (i) mergers, acquisitions, and dispositions.
Forfeiture:
Any Performance-Based RSUs that have not been credited either with respect to
the individual Performance Years or the cumulative Performance Period shall be
immediately forfeited effective as of the end of the Performance Period.

Time-Based Vesting:
Any Performance-Based RSUs that have become eligible for time-based vesting
following the end of the applicable Performance Year based on performance as
described above will be subject to the time-based vesting requirement described
herein. Except as provided in Section 4 or Section 5 of this Agreement, in order
to vest in and receive payment of any Shares underlying the Performance-Based
RSUs which have become eligible for time-based vesting based on the attainment
of the performance requirements set forth above, the Participant must remain
continuously employed through, and not have experienced a Termination prior to
December 31, 2020. In no event, except as provided in Section 4 or Section 5 of
the Performance-Based Restricted Stock Unit Award Agreement attached hereto,
shall any Performance-Based RSUs be considered to have been earned unless and
until such continued employment requirement is satisfied. Any Performance-Based
RSUs which have not previously vested and become payable as a result of the
foregoing time-based vesting requirement (and which were not previously
forfeited) shall be immediately forfeited on the date of the Participant’s
Termination.

Rejection:
If you wish to accept this Performance-Based RSU Award, please access Fidelity
NetBenefits® at www.netbenefits.com and follow the steps outlined under the
"Accept Grant" link at any time within forty-five (45) days after the Date of
Grant. If you do not accept your grant via Fidelity NetBenefits® within
forty-five (45) days after the Date of Grant, you will have rejected this
Performance-Based RSU Award.








--------------------------------------------------------------------------------





Performance-Based Restricted Stock Unit Award Agreement - 2018
This Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”),
dated as of the Date of Grant set forth in the Notice of Performance-Based
Restricted Stock Unit Grant attached hereto (the “Grant Notice”), is made
between CoreLogic, Inc. (the “Corporation”) and the Participant set forth in the
Grant Notice. The Grant Notice is included in and made part of this Agreement.
1.
Definitions.

Certain capitalized terms are defined in the Grant Notice, herein or in the
attached Appendix A. Capitalized terms used but not defined in the Grant Notice,
herein or in the attached Appendix A have the meaning assigned to such terms in
the Plan.
2.
Grant of the Performance-Based RSUs.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Corporation hereby grants to the Participant, pursuant to the Plan, a right to
receive the number of shares of Common Stock (“Shares”) set forth in the Grant
Notice (the “Performance-Based RSUs”).
3.
Dividend Equivalents.

Each Performance-Based RSU shall accrue Dividend Equivalents (as defined below)
with respect to dividends that would otherwise be paid on the Share underlying
such Performance-Based RSU during the period from the Grant Date to the earlier
of the date such Share is paid in accordance with this Agreement or the date the
Share is forfeited pursuant to the terms of this Agreement. As of any date in
this period that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant with an additional number of
Performance-Based RSUs equal to (i) the per share cash dividend paid by the
Corporation on its Common Stock on such date, multiplied by (ii) the total
number of Performance-Based RSUs subject to the award as of the related dividend
payment record date (including any Dividend Equivalents previously credited
hereunder), divided by (iii) the fair market value (as determined in accordance
with the terms of the Plan) of a share of Common Stock on the date of payment of
such dividend. Any Performance-Based RSUs credited pursuant to the foregoing
provisions of this Section 3 shall be subject to the attainment of the same
Performance Measures and time-based vesting requirements applicable to the
original Performance-Based RSUs to which they relate, and shall otherwise be
subject to the same vesting, payment, delivery and other terms, conditions and
restrictions as the original Performance-Based RSUs to which they relate. Any
such crediting of Dividend Equivalents shall be conclusively determined by the
Administrator. No crediting of Performance-Based RSUs shall be made pursuant to
this Section 3 with respect to any Performance-Based RSUs which, as of such
record date, have either been delivered or terminated pursuant to the Plan or
this Agreement. For purposes of this Agreement, “Dividend Equivalents” means the
equivalent value (in cash or Shares) of dividends that would otherwise be paid
on the Shares subject to the Performance-Based RSUs but that have not been
issued or delivered.
4.
Vesting and Payment; Termination.

(a)    The Performance-Based RSUs shall vest and become payable subject to the
attainment of the Performance Measures and time-based vesting requirements as
set forth in the Grant Notice. Subject to the terms of the Plan, the remaining
provisions of this Section 4 and Section 5, all Performance-Based RSUs which
have not become vested and payable prior to the date of the Participant’s
Termination shall be immediately forfeited.
(b)    Notwithstanding the foregoing Section 4(a) to the contrary, in the event
of the Participant’s Termination due to his or her death, Disability or, except
as provided in Section 5(d), Normal Retirement, in each case during the
Performance Period and prior to the Shares underlying the Performance-Based RSUs
becoming vested and payable, then the Shares underlying the Performance-Based
RSUs shall remain outstanding and shall be eligible to become vested and payable
on a prorated basis such that the number of such Shares that shall become vested
and payable as of the conclusion of the Performance Period shall equal (i) the
number of such Shares that would have vested as of the conclusion of the
Performance Period based on the attainment of the Performance Measures set forth
in the Grant Notice or that would have vested in connection with a change of
control or other corporate transaction as provided in Section 5(a) (assuming no
termination of employment had occurred), multiplied by (ii) a fraction, the
numerator of which shall be the sum of the number of whole months during the
Performance Period the Participant was employed by the Corporation or one of its
Affiliates (as defined in Appendix A attached hereto), and the denominator of
which shall be thirty-six months.
(c)    Notwithstanding the foregoing Section 4(a) to the contrary, in the event
of the Participant’s Termination due to his or her death, Disability or Normal
Retirement, in each case following the end of the Performance Period and prior
to the Shares underlying the Performance-Based RSUs becoming payable, then any
Shares underlying the outstanding Performance-Based RSUs that have become
eligible for vesting following the end of the Performance Period based on the
Corporation’s performance shall become payable.





--------------------------------------------------------------------------------





(d)    Any such Shares that become vested and payable pursuant to this Section 4
shall be paid (together with Shares comprising all accrued Dividend Equivalents
with respect to such Shares) to the Participant at the time as specified in
Section 6. The vesting and payment provided for in this Section 4 in connection
with a Termination due to the Participant’s Disability or Normal Retirement is
subject to the condition that the Participant shall have signed a separation
agreement in the form established by the Corporation within 21 days (or such
longer period of time required by applicable law) following his or her
Termination and such separation agreement is not subsequently revoked.
(e)    For purposes of this Agreement, “Normal Retirement” means Termination of
the Participant, other than for Cause (as defined in Appendix A attached
hereto), after the Participant has reached 62 years of age.
5.
Change in Control.

(a)    In the event during the Performance Period of a corporate transaction
described in 7.2 of the Plan (which generally includes transactions that the
Corporation does not survive or does not survive as a public company in respect
of its Common Stock) in which the Administrator does not make a provision for
the substitution, assumption, exchange or other continuation or settlement of
the Performance-Based RSUs or (unless the Administrator has provided for the
termination of the award) the award would otherwise not continue in accordance
with its terms in the circumstances, the Performance Period shall be shortened
so that the Performance Year then in effect as well as the Performance Period
terminate prior to such transaction as determined by the Administrator (any such
shortened Performance Period, the “Shortened Performance Period”). The Adjusted
EPS performance levels shall be pro-rated based on the portion of the applicable
period completed through the end of such Shortened Performance Period. For
purposes of any Performance Year that had not commenced as of the end of such
Shortened Performance Period, for purposes of determining the crediting of
units, the number of units deemed credited with respect to any such Performance
Year shall equal the same percentage of units credited (or deemed credited, as
the case may be) in the immediately preceding Performance Year. Notwithstanding
any continued employment or service requirement or time-based vesting
requirement following the end of the Shortened Performance Period in the Plan or
this Agreement to the contrary, the Participant shall be entitled to vesting and
payment of the number of Shares subject to the Performance-Based RSUs (or the
equivalent fair market value thereof, as determined by the Administrator, in
cash) equal to the greater of (a) 100% of the total number of Performance-Based
RSUs set forth in the Grant Notice or (b) the number of Performance-Based RSUs
that would have become eligible for time-based vesting in accordance with the
terms hereof based on the Corporation’s actual performance for the Shortened
Performance Period as determined using the Performance Measures set forth in the
Grant Notice as modified by this Section 5(a) (assuming that such performance
levels had been achieved for the entire Performance Period).
(b)    In the event of a corporate transaction described in 7.2 of the Plan
following the end of the Performance Period, the provisions of Section 7.2 of
the Plan shall apply to any Shares underlying the outstanding Performance-Based
RSUs that have become eligible for vesting following the end of the Performance
Period based on the Corporation’s performance.
(c)    Shares (or the equivalent fair market value thereof, as determined by the
Administrator, in cash) underlying the Performance-Based RSUs that become vested
and payable in connection with a transaction as described above in Section 5(a)
or 5(b) shall be paid (together with any Shares comprising all accrued Dividend
Equivalents with respect to such Shares) to the Participant at the time as
specified in Section 6. Any Shares underlying Performance-Based RSUs that have
been forfeited prior to the date of a transaction as described above in Section
5(a) or 5(b) shall not be eligible to become vested or payable in connection
with any such transaction.
(d)    In the event the Participant is Terminated by the Corporation or an
Affiliate (including any successor to such entity) without Cause during the
Performance Period upon or at any time following a Change in Control and prior
to the payment or other forfeiture of the Performance-Based RSUs, then the
Shares underlying the Performance-Based RSUs shall remain outstanding such that
the number of such Shares that shall become vested and payable as of the
conclusion of the Performance Period shall equal the greater of (a) 100% of the
total number of Performance-Based RSUs set forth in the Grant Notice or (b) the
number of Performance-Based RSUs that would have become eligible for vesting in
accordance with the terms hereof based on the Corporation’s actual performance
for the Performance Period as determined using the Performance Measures set
forth in the Grant Notice (assuming no termination of employment had occurred).
In the event that the Participant would otherwise be entitled to accelerated
vesting of the Performance-Based RSUs in connection with his or her Termination
under both Section 4(b) and this Section 5(d), the provisions of this Section
5(d) will apply, and the Participant will not be entitled to any accelerated
vesting under Section 4(b) with respect to such Termination.
(e)    In the event the Participant is Terminated by the Corporation or an
Affiliate (including any successor to such entity) without Cause following the
end of the Performance Period upon or at any time during the twelve-month period
following a Change in Control and prior to the payment or other forfeiture of
the Performance-Based RSUs, then any Shares underlying the outstanding
Performance-Based RSUs that have become eligible for vesting following the end
of the Performance Period based on the Corporation’s performance shall become
vested and payable.





--------------------------------------------------------------------------------





(f)    Any Shares underlying the Performance-Based RSUs that become vested and
payable pursuant to this Section 5 shall be paid (together with any Shares
comprising all accrued Dividend Equivalents with respect to such Shares) as
provided in Section 6. Any Shares underlying Performance-Based RSUs that have
been forfeited prior to the date of the Termination without Cause as described
above shall not be eligible to become vested or payable in connection with any
such Termination. The vesting and payment provided for in this Section 5 in
connection with the Participant’s Termination without Cause is subject to the
condition that the Participant shall have signed a separation agreement in the
form established by the Corporation within 21 days (or such longer period of
time required by applicable law) following his or her Termination and such
separation agreement is not subsequently revoked.
6.
Payment of Shares.

(a)    The Adjusted EPS goals, as well as the TSR Percentile, shall be Business
Criteria under the Plan, and shall be subject to all of the terms of the Plan
applicable to Performance-Based Awards including the requirement for
Administrator determination of the attainment or non-attainment of the
performance goals. The Administrator’s determination of performance, and the
number of units credited based on performance and eligible to vest, will be
final and binding.
(b)    The Shares underlying the Performance-Based RSUs which have become vested
and payable at the end of the Performance Period according to the vesting
schedule set forth in the Grant Notice, together with Shares comprising all
accrued Dividend Equivalents with respect to such Shares, shall be paid by the
Corporation to the Participant as soon as reasonably practicable in the year
following the year in which the Performance Period ends, but in no event later
than 74 days, following the end of the year in which the Performance Period set
forth in the Grant Notice ends. The Shares underlying the Performance-Based RSUs
which have become vested and payable in connection with a qualifying Termination
occurring during the Performance Period pursuant to Section 4(b) or Section 5(d)
of this Agreement, together with Shares comprising all accrued Dividend
Equivalents with respect to such Shares, shall be paid by the Corporation to the
Participant as soon as reasonably practicable in the year following the year in
which the Performance Period ends, but in no event later than 74 days, following
the end of the year in which the Performance Period set forth in the Grant
Notice ends. The Shares underlying the Performance-Based RSUs which have become
vested and payable in connection with a qualifying Termination occurring
following the end of the Performance Period pursuant to Section 4(c) or Section
5(e) of this Agreement, together with Shares comprising all accrued Dividend
Equivalents with respect to such Shares, shall be paid by the Corporation to the
Participant as soon as reasonably practicable, but in no event later than 74
days, following the date of the Participant’s death or Disability or the date of
the Participant’s “separation from service” (as such term is used for purposes
of Section 409A of the Code). The Shares underlying the Performance-Based RSUs
which have become vested and payable as a result of a transaction described in
7.2 of the Plan pursuant to Section 5(a) or Section 5(b), together with Shares
comprising all accrued Dividend Equivalents with respect to such Shares, shall
be paid by the Corporation to the Participant as soon as reasonably practicable
in the year following the year in which the Performance Period ends, but in no
event later than 74 days, following the end of the year in which the Performance
Period set forth in the Grant Notice ends, provided, however, that (A) if the
Participant dies, incurs a Disability or has a separation from service during
the Performance Period, the related payment shall be made to the Participant as
soon as reasonably practicable in the year following the year in which the
Performance Period ends, but in no event later than 74 days, following the end
of the year in which the Performance Period set forth in the Grant Notice ends,
or (B) if the Participant dies, incurs a Disability or has a separation from
service following the end of the Performance Period, the related payment shall
be made to the Participant as soon as reasonably practicable, but in no event
later than 74 days, following the date of the Participant’s death or Disability
or the date of the Participant’s separation from service. Notwithstanding the
foregoing provisions of this Section 6, the Administrator may provide for
payment of any Shares underlying the Performance-Based RSUs which have become
vested and payable in accordance with the requirements of Treasury Regulation
1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under Section 409A of the Code (or
any similar successor provision), which regulation generally provides that a
deferred compensation arrangement may be terminated in limited circumstances
following a dissolution or change in control of the Corporation. In the event
that the specified period for any payment provided for in this Section 6 spans
two calendar years and the payment is subject to the condition that the
Participant have signed and not revoked a separation agreement, the payment
shall be made by the Corporation in the second calendar year.
(c)    Any Shares underlying the Performance-Based RSUs that have not become
vested and payable following the end of the Performance Period based on the
Corporation’s performance or pursuant to Section 4 or Section 5 shall be
forfeited as of the last day of the Performance Period. The Participant shall
have no rights to receive payment of any Shares, whether pursuant to this
Section 6 or any other provision of this Agreement, with respect to
Performance-Based RSUs that have been forfeited or cancelled, or for which
Shares have previously been delivered. No fractional Shares shall be paid
pursuant to this Section 6 or any other provision of this Agreement, and the
Shares otherwise payable shall be rounded down to the nearest whole number of
Shares.
7.
No Ownership Rights Prior to Issuance of Shares.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Performance-Based RSUs, nor have any rights to
dividends (other than rights to Dividend Equivalents pursuant to Section 3) or
other rights as a stockholder with respect to any such Shares, until and after
such Shares have been actually issued to the





--------------------------------------------------------------------------------





Participant and transferred on the books and records of the Corporation or its
agent in accordance with the terms of the Plan and this Agreement.
8.
Detrimental Activity.

(a) Notwithstanding any other provisions of this Agreement to the contrary, if
at any time prior to the delivery of Shares with respect to the
Performance-Based RSUs, the Participant engages in Detrimental Activity (as
defined below), such Performance-Based RSUs shall be cancelled and rescinded
without any payment or consideration therefor. The determination of whether the
Participant has engaged in Detrimental Activity shall be made by the
Administrator in its good faith discretion, and the payment of Shares with
respect to the Performance-Based RSUs shall be suspended pending resolution to
the Administrator’s satisfaction of any investigation of the matter.
(b) For purposes of this Agreement, “Detrimental Activity” means at any time (i)
using information received during the Participant’s employment with the
Corporation and/or its Subsidiaries, Affiliates and predecessors in interest
relating to the business affairs of the Corporation or any such Subsidiaries,
Affiliates or predecessors in interest, in breach of the Participant’s express
or implied undertaking to keep such information confidential; (ii) directly or
indirectly persuading or attempting to persuade, by any means, any employee of
the Corporation or any of its Subsidiaries or Affiliates to breach any of the
terms of his or her employment with Corporation, its Subsidiaries or its
Affiliates; (iii) directly or indirectly making any statement that is, or could
be, disparaging of the Corporation or any of its Subsidiaries or Affiliates, or
any of their respective employees (except to the extent necessary to respond
truthfully to any inquiry from applicable regulatory authorities or to provide
information pursuant to legal process); (iv) directly or indirectly engaging in
any illegal, unethical or otherwise wrongful activity that is, or could be,
substantially injurious to the financial condition, reputation or goodwill of
the Corporation or any of its Subsidiaries or Affiliates; or (v) directly or
indirectly engaging in an act of misconduct such as, embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Corporation or any of its
Subsidiaries or Affiliates, breach of fiduciary duty or disregard or violation
of rules, policies or procedures of the Corporation or any of its Subsidiaries
or Affiliates, an unauthorized disclosure of any trade secret or confidential
information of the Corporation or any of its Subsidiaries or Affiliates, any
conduct constituting unfair competition, or inducing any customer to breach a
contract with the Corporation or any of its Subsidiaries or Affiliates, in each
case as determined by the Administrator in its good faith discretion.
(c)    Nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Participant does not need any prior authorization
to make any such reports or disclosures and is not required to notify the
Corporation of such reports or disclosures.
9.
No Right to Continued Employment.

None of the Performance-Based RSUs nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employ of the Corporation or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Corporation or any Subsidiary or any
Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment at any time for any reason. For the avoidance of doubt,
this Section 9 is not intended to amend or modify any other agreement, including
any employment agreement that may be in existence between the Participant and
the Corporation or any Subsidiary or Affiliate.
10.
The Plan.

In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Administrator. In the event of any conflict between the provisions of the Plan
and this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly, provided that the provisions of
Section 4, Section 5 and Section 6 of this Agreement shall control over any
conflicting payment provisions of the Plan. The Plan and the prospectus
describing the Plan can be found on Fidelity NetBenefits® at www.netbenefits.com
under Plan Information and Documents. A paper copy of the Plan and the
prospectus shall be provided to the Participant upon the Participant’s written
request to the Corporation at CoreLogic, Inc., 40 Pacifica, Suite 900, Irvine,
California 92618, Attention: Incentive Compensation Plan Administrator, or such
other address as the Corporation may from time to time specify.
11.
Compliance with Laws and Regulations.

(a)    The Performance-Based RSUs and the obligation of the Corporation to sell
and deliver Shares hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Administrator shall, in its
discretion, determine to be necessary or applicable. Moreover, the Corporation
shall not deliver any certificates for Shares to the Participant or any other
person pursuant to this Agreement if doing so would be contrary to applicable
law. If at any time the Corporation determines, in its discretion, that the
listing, registration or qualification of Shares upon any national securities





--------------------------------------------------------------------------------





exchange or under any state or Federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable, the Corporation shall
not be required to deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement unless and until such listing,
registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the
Corporation.
(b)    It is intended that the Shares received in respect of the
Performance-Based RSUs shall have been registered under the Securities Act. If
the Participant is an “affiliate” of the Corporation, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Corporation may bear a legend setting
forth such restrictions on the disposition or transfer of the Shares as the
Corporation deems appropriate to comply with Federal and state securities laws.
(c)    If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Corporation pursuant to this Agreement, an
agreement (in such form as the Corporation may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Corporation, from counsel for
or approved by the Corporation, as to the applicability of such exemption
thereto.
12.
Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 40 Pacifica, Suite 900, Irvine, California 92618, Attention:
Incentive Compensation Plan Administrator, or such other address as the
Corporation may from time to time specify. All notices to the Participant shall
be addressed to the Participant at the Participant’s address in the
Corporation's records.
13.Severability.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.
14.
Other Plans.

The Participant acknowledges that any income derived from the Performance-Based
RSUs shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the
Corporation or any Subsidiary or Affiliate. Performance-Based RSUs and Dividend
Equivalents shall not be deemed to be “Covered Compensation” under any other
benefit plan of the Corporation.
15.    Adjustments.
The Performance-Based RSUs and the Shares underlying the Performance-Based RSUs
shall be subject to adjustment and conversion pursuant to the terms of Section
7.1 of the Plan.
16.    Tax Withholding.
Any payment or delivery of Shares pursuant to this Agreement shall be subject to
the Corporation’s rights to withhold applicable Federal, state, local and
non-United States taxes in accordance with Section 8.5 of the Plan.
17.    Section 409A.
The provisions of this Agreement shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder. Notwithstanding any provision of Section 6 of this
Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A of the Code, the Participant shall not be entitled to
any payment of Shares underlying Performance-Based RSUs that are considered
deferred compensation subject to the requirements of Section 409A of the Code in
connection with the Participant’s separation from service until the earlier of
(a) the date which is six months after the Participant’s separation from service
for any reason other than the Participant’s death, or (b) the date of the
Participant’s death. Any Shares underlying the Performance-Based RSUs otherwise
payable to the Participant following the Participant’s separation from service
that are not so paid by reason of this Section 17 shall be paid as soon as
reasonably practicable (but in no event later than 74 days) after the date that
is six months after the Participant’s separation from service (or, if earlier,
the date of the Participant’s death). The provisions of this Section 17 shall
only apply if, and to the extent, required to comply with Section 409A of the
Code.





--------------------------------------------------------------------------------





18.    Clawback.
The Performance-Based RSUs are subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Performance-Based
RSUs or any Shares or other cash or property received with respect to the
Performance-Based RSUs (including any value received from a disposition of the
Shares acquired upon payment of the Performance-Based RSUs).
CORELOGIC, INC.


    
By:______________________________
                            Name: Frank Martell
Title: President and Chief Executive Officer
Date: [Grant Date]


Acknowledged and agreed as of the Date of Grant:




Printed Name:    [Participant Name]
Date:    [Acceptance Date]


NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY









--------------------------------------------------------------------------------





APPENDIX A


Certain Definitions


“Adjusted EPS” for a Performance Year or for the cumulative Performance Period,
as applicable, means, subject to the adjustments set forth in the Grant Notice,
(1) the Corporation’s adjusted pre-tax income from continuing operations for the
Performance Year or cumulative Performance Period, plus the Corporation’s
pre-tax equity earnings from affiliates for the Performance Year or cumulative
Performance Period, tax effected at an assumed rate of 35% and determined on a
consolidated basis, divided by (2) the weighted average number of shares of the
Corporation’s Common Stock outstanding over the Performance Year or cumulative
Performance Period, as applicable.


“Affiliate” means any entity other than the Corporation and any Subsidiary that
is affiliated with the Corporation through stock or equity ownership or
otherwise and is designated as an Affiliate for purposes of the Plan by the
Administrator.


“Beginning Price” means, with respect to the Corporation and any other
Corporation Peer Group member, the closing market price of such company’s common
stock on the principal exchange on which such stock is traded on the last
trading day before the beginning of the applicable measurement period (the
relevant Performance Year or cumulative Performance Period). 
“Cause” has the same meaning as in the Participant’s employment agreement with
the Corporation, a Subsidiary or an Affiliate (if any) as in effect at the time
of the Participant’s Termination, or if the Participant is not a party to such
an employment agreement (or is not a party to such an employment agreement that
contains a definition of “cause”), “Cause” means: (i) embezzlement, theft or
misappropriation by the Participant of any property of any of the Corporation or
its Affiliates; (ii) the Participant’s breach of any fiduciary duty to the
Corporation or its Affiliates; (iii) the Participant’s failure or refusal to
comply with laws or regulations applicable to the Corporation or its Affiliates
and their businesses or the policies of the Corporation and its Affiliates
governing the conduct of its employees or directors; (iv) the Participant’s
gross incompetence in the performance of the Participant’s job duties; (v)
commission by the Participant of a felony or of any crime involving moral
turpitude, fraud or misrepresentation; (vi) the failure of the Participant to
perform duties consistent with a commercially reasonable standard of care; (vii)
the Participant’s failure or refusal to perform the Participant’s job duties or
to perform specific directives of the Participant’s supervisor or designee, or
the senior officers or Board of Directors of the Corporation; or (viii) any
gross negligence or willful misconduct of the Participant resulting in loss to
the Corporation or its Affiliates, or damage to the reputation of the
Corporation or its Affiliates.
“Change in Control” means the happening of any of the following after the date
hereof:


(a)
The consummation of a merger or consolidation of the Corporation with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not stockholders of the Corporation
immediately prior to such merger, consolidation, or other reorganization.

(b)
The sale, transfer, or other disposition of all or substantially all of the
Corporation’s assets or the complete liquidation or dissolution of the
Corporation.

(c)
A change in the composition of the Board occurring within a two (2) year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who are directors of the
Corporation immediately following the consummation of the transactions
contemplated by the Separation and Distribution Agreement by and between the
Corporation and the First American Financial Corporation dated June 1, 2010 (the
“Separation Agreement”). “Incumbent Directors” shall also include directors who
are elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination, but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the
Corporation.

(d)
Any transaction as a result of which any person or group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Corporation representing
at least thirty percent (30%) of the total voting power of the Corporation’s
then outstanding voting securities. For purposes of this paragraph, the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or of a Subsidiary of the Corporation; (ii) so long as a person does not
thereafter increase such person’s beneficial ownership of the total voting power
represented by the Corporation’s then outstanding voting securities, a person
whose beneficial ownership of the total voting power represented by the
Corporation’s then outstanding voting securities increases to thirty percent
(30%) or more as a result of the acquisition of voting securities of the
Corporation






--------------------------------------------------------------------------------





by the Corporation which reduces the number of such voting securities then
outstanding; or (iii) so long as a person does not thereafter increase such
person’s beneficial ownership of the total voting power represented by the
Corporation’s then outstanding voting securities, a person that acquires
directly from the Corporation securities of the Corporation representing at
least thirty percent (30%) of the total voting power represented by the
Corporation’s then outstanding voting securities.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.
For the avoidance of doubt, the consummation of any or all of the transactions
in the Separation Agreement is not considered a Change in Control for purposes
of this Agreement.
“Corporation Peer Group” means the Corporation and each of the following
companies:
[to be conformed]


The Corporation Peer Group shall be subject to adjustment by the Administrator
for changes that occur prior to the end of the Performance Year or Performance
Period, as applicable, as follows: In the event of a merger or other business
combination of two Corporation Peer Group members (including, without
limitation, the acquisition of one Corporation Peer Group member, or all or
substantially all of its assets, by another Corporation Peer Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Corporation Peer Group, provided that the common
stock (or similar equity security) of such entity is listed or traded on a
national securities exchange as of the end of the applicable period. In the
event that the common stock (or similar equity security) of a Corporation Peer
Group member is otherwise not listed or traded on a national securities exchange
at the end of the Performance Year or Performance Period, as applicable, such
entity shall be excluded from the Corporation Peer Group.
“Disability” means the inability to engage in any substantial gainful occupation
to which the relevant individual is suited by education, training or experience,
by reason of any medically determinable physical or mental impairment, which
condition can be expected to result in death or continues for a continuous
period of not less than twelve (12) months.
“Ending Price” means, with respect to the Corporation and any other Corporation
Peer Group member, the closing market price of such company’s common stock on
the principal exchange on which such stock is traded at the end of the
applicable measurement period. 
“Termination” means the time when the Participant ceases the performance of
services for the Corporation, any Affiliate or Subsidiary, as applicable, for
any reason, with or without Cause, including a Termination by resignation,
discharge, retirement, death or Disability, but excluding the following if in
the circumstances the Termination would not constitute a “separation from
service” within the meaning of Section 409A of the Code (a) a Termination where
there is a simultaneous reemployment or continuing employment of the Participant
by the Corporation, any Affiliate or Subsidiary, (b) at the discretion of the
Administrator, a Termination that results in a temporary severance, and (c) at
the discretion of the Administrator, a Termination of an employee of the
Corporation that is immediately followed by the Participant’s service as a
non-employee director of the Board.  Notwithstanding any other provisions of the
Plan or this Agreement to the contrary, a Termination shall not be deemed to
have occurred for purposes of any provision of the Plan or this Agreement
providing for payment or distribution with respect to an award constituting
deferred compensation subject to Code Section 409A upon or following a
termination of employment or services unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code.
“TSR” means total shareholder return and shall be determined with respect to the
Corporation and any other Corporation Peer Group member by dividing (i) the sum
of (A) the cumulative amount of dividends for the applicable measurement period,
assuming dividend reinvestment, and (B) the difference between the company’s
Beginning Price and Ending Price for the applicable Performance Year or
Performance Period; by (ii) the company’s Beginning Price. Any non-cash
distributions shall be ascribed such dollar value as may be determined by or at
the direction of the Administrator.
“TSR Percentile” means the percentile ranking of the Corporation’s TSR among the
TSRs for the Corporation Peer Group members for the corresponding Performance
Year or Performance Period, as applicable.
  







